Citation Nr: 1616440	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-18 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinea pedis, including as a result of herbicide exposure.  

2.  Entitlement to service connection for decreased visual acuity, including as a result of herbicide exposure.  

3.  Entitlement to service connection for arthralgia, including as a result of herbicide exposure.  

4.  Entitlement to service connection for basal cell carcinoma, including as a result of herbicide exposure.  

5.  Entitlement to service connection for a disability manifested by chest pain with breathing difficulties, including as a result of herbicide exposure.  

6.  Entitlement to service connection for chloracne, including as a result of herbicide exposure.  

7.  Entitlement to service connection for peripheral neuropathy, including as a result of herbicide exposure.  

8.  Entitlement to service connection for headaches, including as a result of herbicide exposure.  

9.  Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of chloracne, peripheral neuropathy, headaches and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Tinea pedis was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

2.  Decreased visual acuity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

3.  Arthralgias were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event, including defoliant exposure, during service.  

4.  Basal cell carcinoma was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

5.  A disability manifested by chest pain with breathing problems was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  


CONCLUSIONS OF LAW

1.  Tinea pedis was neither incurred in nor aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Decreased visual acuity was neither incurred in nor aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  Arthralgias were neither incurred in nor aggravated by service, nor may they be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  Basal cell carcinoma was neither incurred in nor aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

5.  A disability manifested by chest pain with breathing difficulty was neither incurred in nor aggravated by service, nor may it be presumed to have.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An August 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Although there is no VA medical examination or opinion of record regarding the disabilities for which service connection is denied in this decision, for the reasons stated herein, the Board finds that such is unnecessary because there is no chronicity in service, continuity since service, or disability shown to be related to service.  In that regard, these disorders were not manifested during service, have been specifically excluded as having a relationship with herbicide exposure, and have not been otherwise shown to be related to service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Simply stated, the standards of McLendon are not met in this case.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as carcinoma, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam (RVN) during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  The Board notes that the Veteran had service in the RVN so that he is presumed to have been exposed to herbicides during service.  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e) (2015). 

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Tinea Pedis

The Veteran is claiming service connection for tinea pedis.  He believes that this disability relates to his service in the Republic of Vietnam (RVN).  

Review of the Veteran's STRs shows no complaint or manifestation of tinea pedis.  On examination for separation from service, clinical evaluation of the skin and feet were normal.  On reserve examination in December 1968, the Veteran reported no medical history of a skin disease and clinical evaluation of the skin and feet was again normal.  On VA Agent Orange examination in August 2004, the Veteran was noted to have tinea pedis unguium on evaluation of the extremities.  The pertinent diagnosis was tinea pedis unguium.  Tinea pedis not one of those diseases for which service connection may be presumed to be caused by herbicide exposure.  

The record shows that the Veteran did not manifest tinea pedis during service and he has not contended that he had this disability in the years immediately after service.  The earliest diagnosis of tinea is on examination by VA in August 2004.  At that time, no relationship was drawn with service.  Under these circumstances, the Board finds there is no basis to for a grant of direct service connection.  The Board's finding is further supported by the lack of post-service evidence showing tinea pedis until 2004, nearly four decades after discharge from service.  The Court of Appeals for Veterans Claims has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of tinea pedis complaints, symptoms, or findings for nearly four decades between the period of active service and his first manifestations is itself evidence which tends to show that the current disease did not have its onset in service or for years thereafter.  Tinea pedis is also not a disability for which service connection may be presumed to be the result of exposure to herbicides during service.  No competent evidence has been presented which relates the Veteran's tinea pedis to inservice herbicide exposure.  The Veteran is not shown to be competent to opine as to such a relationship, as this requires medical knowledge and education, which the Veteran is not shown to possess.  As a lay person, he is not competent to opine as to any relationship between a current disability and inservice herbicide exposure.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinea pedis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Decreased Visual Acuity

The Veteran contends that service connection is warranted for decreased visual acuity.  He asserts that this is the result of service in the RVN.  

Review of the Veteran's STRs shows no complaint or manifestation of decreased visual acuity while the Veteran was on active duty.  On examination for separation from service and on reserve examination in December 1968, uncorrected visual acuity was 20/20 in each eye.  Post-service medical records include a report of private treatment dated in June 1993.  At that time, the Veteran denied having symptoms of blurred vision.  On VA Agent Orange examination in August 2004, the Veteran denied diplopia or blurry vision.  Examination showed no disability of either eye.  The impression was decreased visual acuity.   

The record shows that the Veteran did not manifest decreased visual acuity during service and he has not contended that he had this disability in the years immediately after service.  In fact, on treatment record in 1993, the Veteran specifically denied having blurred vision.  On examination in August 2004, an impression of decreased visual acuity was made, but there were no clinical findings to support this impression.  At that time, no relationship was drawn with service or Agent Orange exposure.  Decreased visual acuity is not a disability for which service connection may be presumed to be the result of herbicide exposure.  The record does not include any medical evidence of a nexus between the claimed in-service disease or injury and any currently manifested decreased visual acuity.  Moreover, VA regulations provide that refractive error of the eyes is not a disease or injury within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Under these circumstances, the Board finds there is no basis to for a grant of service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for decreased visual acuity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Arthralgias

The Veteran is claiming service connection for arthralgias of multiple joints that he believes are the result of his service in the RVN.  

Review of the Veteran's STRs shows no complaints or manifestations of arthralgia or muscle pain while the Veteran was on active duty.  On examination for separation from service, clinical evaluation of the extremities, spine and other musculoskeletal was normal.  Similarly, clinical evaluation on examination for reserve duty in December 1968 showed no pertinent abnormality.  

On VA Agent Orange examination in August 2004, the Veteran reported having joint pain in his right knee, and right hip after 30 minutes and after periods of inactivity.  Examination showed decreased range of motion of the shoulders, elbows, wrists, hips, knees, and ankles.  Crepitus was noted.  The impression was arthralgias.  

The record shows that the Veteran did not manifest arthralgias during service and he has not contended that he had this disability in the years immediately after service.  The earliest manifestation of arthralgia is on examination by VA in August 2004.  At that time, no relationship was drawn with service.  Arthralgia is not a disability for which service connection may be presumed to be the result of exposure to herbicides during service.  Under these circumstances, the Board finds there is no basis to for a grant of direct or herbicide presumptive service connection.  As with tinea pedis, the Board's finding is further supported by the lack of post-service evidence showing arthralgias until 2004, nearly four decades after discharge from service.  As noted, normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense, 1 Vet. App. at 354.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for arthralgias, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Basal Cell Carcinoma

The Veteran contends that service connection is warranted for basal cell carcinoma that he believes is the result of service, including exposure to herbicides while he was on active duty.  

Review of the Veteran's STRs shows no complaint or manifestation of basal cell carcinoma or other skin disease while the Veteran was on active duty.  On examination for separation from service and on reserve examination in December 1968, clinical evaluation of the skin was normal.  Post service medical evidence dated in November 2001 shows that the Veteran was treated for actinic keratoses with perhaps some seborrheic keratoses.  Liquid nitrogen was placed on several different lesions.  

An Agent Orange examination was conducted by VA in August 2004.  At that time, the Veteran reported that he had been treated for basal cell carcinoma of the face, trunk and upper extremities.  He said that he had had four lesions excised a month earlier.  The impression was basal cell carcinoma, status post multiple excisions.  

The Veteran did not manifest basal cell carcinoma during service or to a compensable degree within one year of his separation from service.  While he believes that his skin cancer is the result of defoliant exposure during service, the NAS Update 2012 report specifically excludes this form of cancer from consideration for presumptive service connection as a result of herbicide exposure.  There has been no medical nexus opinion in the record upon which service connection for basal cell carcinoma may be based.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense, 1 Vet. App. at 354.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for basal cell carcinoma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Disability Manifested by Chest Pain with Breathing Difficulties

The Veteran contends that service connection is warranted for a disability manifested by chest pain with breathing difficulties.  He believes that this is the result of service, including exposure to herbicides while he was on active duty.  

Review of the Veteran's STRs shows no complaint or manifestation of a disability manifested by chest pain with breathing difficulty.  Basal cell carcinoma or other skin disease is also not shown while the Veteran was on active duty.  On examination for separation from service and on reserve examination in December 1968, clinical evaluation of the heart, lungs, and chest was normal.  At the time of the December 1968 reserve examination, the Veteran denied having shortness of breath, pain, or pressure in the chest.  Post service medical evidence dated in June 1992 shows that the Veteran was seen for complaints of left-sided chest discomfort that he described as a pressure in nature.  Examination showed no heart abnormality, but there was left-sided chest wall tenderness.  The assessment was chest pain of uncertain etiology.  

An Agent Orange examination was conducted by VA in August 2004.  At that time, the Veteran reported having chest pain that he described as sharp, fleeting, mid-sternum, taking his breath away.  He further stated that it felt like "gas pains."  The impression was atypical chest pain.  

The Veteran did not manifest a disability manifested by chest pain while he was on active duty or for many years following his separation from service.  He has not alleged that he has had chest pain continuously since service or until 1992 when chest pain of unknown etiology was assessed.  Chest pain is not a disorder that is subject to the presumptive provisions related to defoliant exposure.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense, 1 Vet. App. at 354.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by chest pain with breathing difficulty, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinea pedis, including as a result of herbicide exposure, is denied.  

Service connection for decreased visual acuity, including as a result of herbicide exposure, is denied.  

Service connection for arthralgias, including as a result of herbicide exposure, is denied.  

Service connection for basal cell carcinoma, including as a result of herbicide exposure, is denied.  

Service connection for a disability manifested by chest pain with breathing difficulties, including as a result of herbicide exposure, is denied.  



REMAND

The remaining issues on appeal include service connection for chloracne, peripheral neuropathy, headaches, and sleep apnea.  Regarding chloracne and peripheral neuropathy it is noted that these disorders may be associated with exposure to herbicides during service in the RVN.  On VA examination in August 2004, both chloracne and peripheral neuropathy that the Veteran stated he had had since service were assessed.  The examination report shows that the Veteran was advised that he should amend a claim for VA compensation to include chloracne and peripheral neuropathy, but the report of examination did not provide specific clinical findings for the impressions given or a specific medical opinion regarding any relationship with service.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the claim of service connection for headaches, review of the record shows that the Veteran was treated for headaches on one occasion during service.  While he denied having headaches in June 1993, on examination in August 2004 he complained of having occasional headaches that lasted up to four days.  The impression at that time was headaches of unknown etiology.  There has been no VA examination to ascertain whether the headache episode during service may be related to any current disability.  After considering the statements in the record, the Board finds that a medical examination is warranted.  Id.  

Regarding the claim of service connection for sleep apnea, it is noted that the Veteran and his representative contend that this disability is caused or aggravated by his service-connected PTSD.  In support of the contention the Veteran and his representative have submitted several Board decisions that establish service connection on a secondary basis.  He has not been afforded an examination to explore the possibility of secondary service connection.  After considering the statements in the record, the Board finds that medical examination is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any chloracne.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the any chloracne is related to service.  The examiner should specifically comment on whether the Veteran manifests chloracne for which service connection may be presumed as being due to herbicide exposure.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his peripheral neuropathy.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any peripheral neuropathy is related to service.  The examiner should specifically comment on whether the Veteran manifests early-onset peripheral neuropathy for which service connection may be presumed as being due to herbicide exposure.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his headache disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any headache disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the sleep apnea is proximately due to or aggravated by his service-connected PTSD.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


